DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on December 28, 2021 has been entered.

Amendment
The Response, filed on December 28, 2021, has been received and made of record. In response to the Final Office Action dated October 6, 2021, claims 1, 2, 10 and 18 have been amended and claim 20 has been cancelled.
 
Response to Arguments
Regarding the 35 U.S.C. 112(b) rejections of claims 1-9, Applicants have amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claims 1-9 is withdrawn.
Regarding the 35 U.S.C. 112(d) rejection of claim 20, Applicants have cancelled claim 20 in response to the rejection.  The outstanding 35 U.S.C. 112(d) rejection of claim 20, being no longer applicable, is withdrawn.
Regarding the 35 U.S.C. 103 rejections of claims 1-9, Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 10-14 and 20, Applicants re-assert the argument that Shimizu ‘987 is non-analogous art (Remarks, p. 11).  The Examiner respectfully disagrees.  
First and foremost, Shimizu ‘987 is directed to the field of image capture devices, such as CCD imaging devices and CMOS image sensors ([0004]), making it from the same field of endeavor as the instant application (see Applicants’ Specification, e.g., [0003], [0028]).  Thus, Shimizu ‘987 clearly constitutes analogous art as provided by MPEP 2141.01(a), as “the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem).”  
Second, in the interest in completeness, the MPEP 2141.01(a) also provides that a reference can constitutes analogous art if “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).”
Per the Specification, Applicants’ invention addresses the effects of changes in temperature inside a cavity containing an image sensor during assembly or during operation (e.g., [0018]), as well as being directed to preventing the ingress of particles, such as dust and/or water, with a water-resistant membrane impeding the ingress of moisture, which could lead to internal condensation (e.g., [0021]).  
the reference is reasonably pertinent to the problem faced by the inventor.”
Applicants also assert that “the “inner channel” defined by the lens holder 35 does not extend from the “first end” thereof to the “second end.” Rather, the “inner channel” terminates at the base of the lens 36.” (Remarks, pp. 11-12).  The Examiner respectfully disagrees with Applicants’ interpretation of the reference.
As provided by Shimizu ‘987, the lens barrel (fig. 3, element 35, shown as darkest area in fig. 3) clearly extends from a first end, at the upper end of element 35, to a second end, where element 35 is attached to element 2 (fig. 3; [0072]).  The inner channel of the lens barrel of Shimizu ‘987 extends from the first end of element 35 holding lens 36 to the second end of element 35 attached to element 2, the inner channel of element 35 allowing light to pass down to the image sensor. See cutout portion from figure 3 provided below:

    PNG
    media_image1.png
    221
    274
    media_image1.png
    Greyscale

the package body (substrate) 2 is axially separated therefrom and is not “attached” thereto in the manner recited in independent claim 10” (Remarks, p. 12), and that “the “inner channel” defined by the lens holder unit 35 is closed to the package body (substrate) 2, whereas the amended claim 10 recites that “..the inner channel is open to the circuit board.”” (Remarks, p. 12.) Again, the Examiner respectfully disagrees.
Shimizu ‘987 clearly teaches that element 35, the lens barrel, is attached to the package body, by both illustration in figure 3 and by description in at least paragraph [0072], which provides “the lens holder unit 35 that also serves as a lid member is covered with the package body 2 and the lower edge of the lens holder unit 35 and the package body 2 are bonded together by the bonding portion 4” (emphasis added.)  The Examiner notes that claim 10, as currently written, does not recite limitations defining how the elements are attached or recite limitations requiring direct contact attachment or precluding attachment by an intermediate element such as a bonding portion.  Figure 3 of Shimizu ‘987 also clearly teaches that “..the inner channel is open to the circuit board” in that the “inner channel” is open in at least that the channel permits light from the outside of element 36 to element 3, is open in at least the area constituting the channel of element 35 is a passage through structural element 35, and is also open at least above element 3, as the claim does define the metes and bounds of “open” and does not require the inner channel to be completely devoid of other elements or to be completely/entirely open.  The Examiner also notes that the inner channel as defined by the claim includes one or more inner lenses, which directly conflicts with Applicants’ open” and not “closed” in a similar manner of Applicants’ own argument. 
In light of the above responses, the Examiner stands behind the teachings of the art as applied to the rejection of claims 10-14 (with claim 20 now being cancelled.)
Regarding the 35 U.S.C. 103 rejection of claims 15-17, Applicants remarks are based on dependence from claim 10 and are not found to directly address the teachings of the Tazoe reference.  In light of this, please see the response to claim 10, supra.
Regarding the 35 U.S.C. 103 rejection of claims 18 and 19, Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Please see the 35 U.S.C. 103 rejection of claims 18 and 19, infra, which also includes addressing the newly added limitations relating to exterior threading.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0019940 to Lu et al. (hereinafter “Lu”) in view of U.S. Patent Publication No. 2020/0049951 to Wei, ”) in view of U.S. Patent Publication No. 2012/0229701 to Pavithran et al. (hereinafter “Pavithran”).
Regarding claim 1, Lu teaches an apparatus comprising a lens barrel (e.g., fig. 4, element 114, fig. 8, element 114’) having an inner channel (e.g., figs. 4 and 8) extending from a first end of the lens barrel (e.g., fig. 4, end closest element 120a) to a second end of the lens barrel (e.g., fig. 4, end furthest element 120a), the first end of the lens barrel configured for connection of a retaining ring (e.g., fig. 4, element 116) and an outer lens to the lens barrel (e.g., fig. 4, element 120a), the second end of the lens barrel located inwardly of the first end of the lens barrel along a radius of the lens barrel (e.g., figs. 4 and 8), the lens barrel including one or more inner lenses positioned within the inner channel (e.g., fig. 4, element(s) 120).  Lu, however, has not been found by the Examiner to expressly disclose the first end of the lens barrel including exterior threading to facilitate connection of a retaining ring and an outer lens to the lens barrel, with the second end of the lens barrel located inwardly of the exterior threading along a radius of the lens barrel, wherein the lens barrel has a vent hole in a side of the second end of the lens barrel that extends from the inner channel to an exterior surface of the lens barrel, or a membrane attached to the second end of the lens barrel such that the membrane is located externally of the second end of the lens barrel and positioned to cover the vent hole, wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole.  
Nevertheless, Wei teaches a similar lens barrel (e.g., fig. 1, element 112) having an inner channel extending from a first end of the lens barrel to a second end of the lens barrel (e.g., fig. 1), the first end of the lens barrel including exterior threading (e.g., [0021]) to facilitate connection of a retaining ring (e.g., fig. 1, element 111) and an outer lens to the lens barrel (e.g., fig. 1, element 12), the second end of the lens barrel A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further to this, Pavithran teaches a similar apparatus wherein a lens barrel has a vent hole in a side of a second end of the lens barrel (e.g., fig. 1, hole 120 in a side of lens barrel 110, with a second end being interpreted as an end further from a point of light entry) that extends from an inner channel to an exterior surface of the lens barrel (e.g., fig. 1, hole 120 extends from an area including a sensor to an exterior surface of the lens barrel 110), and a membrane attached to the second end of the lens barrel such that the membrane is located externally of the second end of the lens barrel (e.g., fig. 1, membrane 122) and positioned to cover the vent hole (e.g., fig. 1), wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole ([0027], permits air flow).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the hole and membrane as taught by Pavithran with the apparatus as taught by Lu and Wei in order to allow for pressure equalization between the inside and A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
Regarding claim 2, Lu, Wei and Pavithran teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the second end of the lens barrel is covered by a circuit board (e.g., ‘701 – fig. 1, element 104; also note ‘940, fig. 8, covered from a bottom view) and the membrane is located inwardly of the exterior threading on the first end of the lens barrel along the radius of the lens barrel (the product of the membrane 122 and vent hole as taught by Pavithran being incorporated into the lens barrel as taught by Wei, e.g. fig. 8, see claim 1, supra).  
Regarding claim 3, Lu, Wei and Pavithran teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection of claim 2, supra) including teaching wherein the outer lens is attached to the lens barrel with an air-tight seal (e.g., ‘701 – teaching flow of air into the channel is controlled by vent hole 120 and membrane 120; [0021]; ‘940 – fig. 4, via O-ring 122; ‘951 – fig. 1, gasket 15).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated an internal area in which the flow of air is controlled solely by a vent as taught by Pavithran with an O-ring/gasket as taught by Lu/Wei and apparatus as taught by Lu, Wei and Pavithran in order to control ventilation A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
Regarding claim 4, Lu, Wei and Pavithran teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching the apparatus comprising a circuit board positioned to cover the second end of the lens barrel (‘701 – e.g., fig. 1, element 104; [0021]), and an image sensor attached to the circuit board and positioned at the second end of the lens barrel to receive light incident through the one or more inner lenses of the lens barrel (‘701 – e.g., fig. 1, element 102; [0021]; ‘940 – fig. 8, element 140; [0055]). 
Regarding claim 5, Lu, Wei and Pavithran teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection of claim 4, supra) including teaching wherein the lens barrel is glued to the circuit board (‘701 – e.g., fig. 1, glue 114). 
Regarding claim 9, Lu, Wei and Pavithran teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the membrane includes pores of widths in a range between 5 micrometers and 60 micrometers (‘701 – e.g., [0028], pore size smaller than 10 µm). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Wei and Pavithran in view of U.S. Patent Publication No. 2012/0062790 to Tazoe.
Regarding claim 6, Lu, Wei and Pavithran teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the membrane is hydrophobic.  
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent wherein the membrane is hydrophobic (e.g., [0064-72], water repellency).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Tazoe with the apparatus as taught by Lu, Wei and Pavithran in order to take advantage of water repellency to better limit the possibility of any moisture entering the inner channel and negatively affecting the internal elements of the apparatus.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Lu, Wei and Pavithran teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the membrane includes polytetrafluoroethylene.
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, Wei and Pavithran in view of Japanese Patent Publication No. 2009-100174 to Shimizu (hereinafter “Shimizu ‘174”; machine translation previously provided).
Regarding claim 8, Lu, Wei and Pavithran teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose a membrane that is waterproof.  It is also noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).  
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2007-128987 to Shimizu (hereinafter “Shimizu ‘987”; machine translation previously provided) in view of U.S. Patent Publication No. 2008/0237768 to Yajima et al. (hereinafter “Yajima”) in view of Pavithran.
Regarding claim 10, Shimizu ‘987 teaches an apparatus comprising a lens barrel (e.g., fig. 3, element 35) having an inner channel extending from a first end of the lens barrel to a second end of the lens barrel (e.g., fig. 3, element 35), the lens barrel including one or more inner lenses positioned within the inner channel ([0075], one lens or a plurality of lenses may be used), a circuit board (e.g., fig. 3, element 2) attached to the second end of the lens barrel (e.g., fig. 3; [0072]) and having a side positioned to cover the second end of the lens barrel (e.g., fig. 3, element 2), wherein the inner channel is open to the circuit board (fig. 3, open in at least that the channel permits light 
Shimizu ‘987 has not been found by the Examiner to expressly disclose wherein the circuit board has a single vent hole extending linearly through the circuit board such that the single vent hole defines a non-tortuous path, or expressly disclose a membrane attached to the circuit board and positioned to cover the vent hole, wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole. It is noted that Shimizu ‘987 discloses the hole between the inner channel and an opposite side of the circuit board as bent and intended to make it difficult for foreign matter to enter the inner channel and reduce internal/external temperature differences (e.g., [0077]).
Yajima teaches a similar apparatus having a single vent hole extending linearly through a board such that the single vent hole defines a non-tortuous path that extends from an inner channel to an opposite side of the board (e.g., fig. 3, hole 49; [0045]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have adapted the apparatus as taught by Shimizu ‘987 with the hole as taught by Yajima, resulting in the circuit board having a single vent hole extending linearly through the circuit board such that the single vent hole defines a non-tortuous path that extends from the inner channel to an opposite side of the circuit 
Further to this, Pavithran teaches employing a membrane (e.g., fig. 1, membrane 122) positioned to cover a vent hole (e.g., fig. 1), wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole ([0027], permits air flow; it is also noted that Pavithran discloses a single linearly extending vent hole such that the single vent hole defines a non-tortuous path).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a membrane as taught by Pavithran with the vent hole of the circuit board of the apparatus as taught by Shimizu ‘987 and Yajima in order allow ventilation, while also acting as an additional barrier to moisture and very small foreign matter, resulting in better protection of the internal elements of the apparatus.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching the apparatus comprising an outer lens that is attached to the lens barrel and 
Regarding claim 12, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching wherein the outer lens is attached to the lens barrel with an air-tight seal (‘701 – lens system sealed via glue 118; flow of air into the channel is controlled by vent hole 120 and membrane 120; [0021]). 
Regarding claim 13, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching the apparatus comprising an image sensor attached to the circuit board (e.g., ‘987 - fig. 1, image sensor 3; ‘701 – fig. 1, image sensor 102; ‘768 – fig. 3, element 34) and positioned at the second end of the lens barrel to receive light incident through the one or more inner lenses of the lens barrel (e.g., ‘987 – fig. 3; ‘701 – fig. 1). 
Regarding claim 14, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching wherein the lens barrel is glued to the circuit board (‘987 – e.g., fig. 3, element 4, [0069]; ‘701 – e.g., fig. 1, glue 114).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu ‘987, Yajima and Pavithran in view of Tazoe.
Regarding claim 15, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 10, supra) except for 
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent wherein the membrane is hydrophobic (e.g., [0064-72], water repellency).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Tazoe with the apparatus as taught by Shimizu ‘987, Yajima and Pavithran in order to better limit moisture from entering the inner channel and negatively affecting the internal elements of the apparatus.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 16, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose wherein the membrane includes polytetrafluoroethylene.
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent in which the A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
 Regarding claim 17, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose wherein the membrane is waterproof.
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent in which the membrane is waterproof ([0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Tazoe with the apparatus as taught by Shimizu ‘987, Yajima and Pavithran in order to take deter water and thus better protect the internal elements A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wei, in view of Japanese Patent Publication No. 2009-100174 to Shimizu (hereinafter “Shimizu ‘174”; machine translation previously provided), in view of Yajima, in view of Pavithran.
Regarding claim 18, Lu teaches an image capture device comprising a lens assembly (e.g., fig. 8) including a lens barrel (e.g., fig. 8, element 114’, fig. 4, element 114) having a cavity (figs. 8 and 4) defined between an outer lens (e.g., fig. 8, fig. 4, element 120a) and an image sensor attached to a circuit board (fig. 8, element 140), wherein one or more inner lenses (e.g., fig. 4, element(s) 120) are positioned inside the cavity to direct light incident on the outer lens to the image sensor (figs. 8 and 4).  Lu, however, has not been found by the Examiner to expressly disclose the lens barrel including exterior threading to facilitate connection of a retaining ring configured to secure the outer lens to the lens barrel, the cavity being connected to a space external to the lens assembly by a vent hole extending linearly through the circuit board to define a non-tortuous path, or a membrane positioned to cover the vent hole, wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole.  
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Moreover, Shimizu ‘174 teaches an image capture device comprising a lens assembly (e.g., figs. 2, 4 and 5, element 5) including a cavity (e.g., figs. 2, 4 and 5) defined between an outer lens (e.g., figs. 2, 4 and 5, element 5a) and an image sensor (e.g., figs. 2, 4 and 5, element 8; [0031]) attached to a circuit board (e.g., figs. 2, 4 and 5, element 9; [0032]), wherein one or more inner lenses (e.g., figs. 2, 4 and 5, element 5b) are positioned inside the cavity to direct light incident on the outer lens to the image sensor (e.g., figs. 2, 4 and 5, [0025]), the cavity being connected to a space external to the lens assembly by a vent hole extending through the circuit board (e.g., figs. 2, 4 and 5, see indicator 9a; [0032-34]; the external space being any space beyond the vent hole in the circuit board).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have included the vent hole as taught by A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Shimizu ‘174 has not been found by the Examiner to expressly disclose the vent hole extending linearly through the circuit board to define a non-tortuous path or the membrane being positioned to cover the vent hole.  However, it should be noted that Shimizu ‘174 does teach use of a membrane having pores large enough to permit nitrogen gas to flow through the membrane ([0023], air permeability and non-water permeability).   
Further to the above, Yajima teaches a similar apparatus having a vent hole extending linearly through a board such that the vent hole defines a non-tortuous path (e.g., fig. 3, hole 49; [0045]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have adapted the apparatus as taught by Lu, Wei and Shimizu ‘174 with the hole as taught by Yajima, resulting in the circuit board having a vent hole extending linearly through the circuit board such that the vent hole defines a non-tortuous path, so as to allow for a much simpler design only requiring a single straight hole and not a bent hole structure, while still preventing foreign particles from entering the internal area and further limiting the pass-through point possibilities of foreign particles, moisture, etc. to one access point; as well as allowing better air flow dynamics due to the straight flow versus a bend.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Finally, Pavithran teaches employing a membrane (e.g., fig. 1, membrane 122) positioned to cover a vent hole (e.g., fig. 1), wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole ([0027], permits air flow; it is also noted that Pavithran discloses a single linearly extending vent hole such that the single vent hole defines a non-tortuous path, although not through the circuit board).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane covering a vent hold as taught by Pavithran to the vent hole of the circuit board of the image capture device as taught by Lu, Wei, Shimizu ‘174 and Yajima in order allow ventilation, while also providing an additional barrier to moisture and very small foreign matter, resulting in better protection of the internal elements of the apparatus.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 19, Lu, Wei, Shimizu ‘174, Yajima and Pavithran teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 18, supra) including wherein the space external to the lens assembly is external to a body (‘174 - e.g., figs. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,609,195 to Czepowicz teaches a similarly structured lens barrel (e.g., fig. 5) having a retaining ring configured to secure an outer lens to the lens barrel.
U.S. Patent No. 9,167,140 to Nakajima et al. teaches a lens barrel with exterior threading to facilitate connection of a retaining ring configured to secure an outer lens to the lens barrel.
U.S. Patent Publication No. 2020/0133095 to Cotoros et al. teaches a similarly structured lens barrel (e.g., fig. 4B).
U.S. Patent Publication No. 2019/0137724 to Kim et al. teaches a similar lens barrel having a retaining ring configured to secure an outer lens to the lens barrel.
U.S. Patent Publication No. 2018/0039162 to Ali teaches a similar lens barrel having threading and being attached to a circuit board.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697